Exhibit 10.3.3 SECOND AMENDMENT TO STOCKHOLDERS AGREEMENT THIS SECOND AMENDMENT TO THE STOCKHOLDERS AGREEMENT (this  Amendment ) is made and entered into as of March 12, 2010 and effective as of the Effective Date (as defined below) by and among ExamWorks, Inc., a Delaware corporation (the  Company ), ExamWorks Holdings, LLLP, a Georgia limited liability limited partnership ( Holdings ), Richard E. Perlman and James K. Price. Capitalized terms used but not defined herein shall have the meanings given to them in the Stockholders Agreement dated as of July 14, 2008, as amended on December 4, 2009 (the  Stockholders Agreement ), by and among Holdings, the Company, and the stockholders party thereto (together with Holdings, the  Stockholders ). RECITALS WHEREAS, in accordance with the provisions of the Companys Amended and Restated Certificate of Incorporation, the Board of Directors of the Company, (the  Board of Directors ) has adopted resolutions creating a series of preferred stock, par value $0.0001 per share, designated as Series A Convertible Preferred Stock (the  Series A Preferred Stock ); WHEREAS, pursuant to that certain Confidential Private Placement Memorandum, dated February 22, 2010 as supplemented by the First Supplement, dated March 10, 2010, the Company is conducting a private placement of the Series A Preferred Stock (the  Offering ); WHEREAS, in connection with, and effective upon the initial closing of the Offering (the  Effective Date ), the Company desires to amend the Stockholders Agreement and to provide that the Series A Preferred Stock issued pursuant to the Offering shall be deemed Stock under the Stockholders Agreement; and WHEREAS, upon the Effective Date, each holder of the Series A Preferred Stock shall become a party to this Amendment. NOW, THEREFORE, pursuant to Section 11(a) of the Stockholders Agreement, the Stockholders Agreement is hereby amended as follows: 1. Amendment to Recitals . Recital A of the Stockholders Agreement is hereby amended and restated in its entirety to provide as follows: 
